DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 have been amended.
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-21 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2008/0022080 by Craske (hereinafter referred to as “Craske”).
Regarding claims 1, 8, and 15, taking claim 1 as representative, Craske discloses:
a processor-based device, comprising: a processing element (PE) comprising: an execution pipeline circuit comprising an instruction processing portion and a data access portion (Craske discloses, at ¶ [0042], a processing apparatus, which includes instructions stored in a non-transitory computer-readable storage medium, comprising fetch, decode, and ALU stages, i.e., execution pipeline comprising an instruction processing portion, and a load/store pipeline, i.e., data access portion.); and 
a literal data access logic circuit (Craske discloses, at ¶ [0042], a literal load decoder, i.e., literal data access logic circuit.); 
the PE configured to: detect, by the literal data access logic circuit, a program counter (PC)-relative load instruction within a fetch window comprising a plurality of instructions of an instruction stream (Craske discloses, at ¶ [0048], detecting a program counter relative data access instruction within a fetch window.); 
determine that the PC-relative load instruction can be serviced using literal data available to the instruction processing portion of the execution pipeline circuit (Craske discloses, at ¶ [0066], determining that the literal data is available in the literal pool cache.); and 
responsive to determining that the PC-relative load instruction can be serviced using the literal data available to the instruction processing portion of the execution pipeline circuit: retrieve, within the instruction processing portion of the execution pipeline circuit by the literal data access logic circuit, the literal data available to the instruction processing portion of the execution pipeline circuit (Craske discloses, at ¶ [0066], reading the literal value from the literal pool cache.); and 
execute the PC-relative load instruction using the literal data as an immediate value to be loaded (Craske discloses, at ¶ [0066], reading the literal value and storing the literal value into a register, i.e., executing the PC-relative load instruction. As shown at Figure 3, the literal value is an immediate value, i.e., a constant. The literal value is to be loaded by virtue of being stored at the target of the PC-relative load instruction as well as stored at the literal pool cache, from which it is actually loaded. ).

Regarding claims 3, 10, and 17, taking claim 3 as representative, Craske discloses the elements of claim 1, as discussed above. Craske also discloses:
wherein the PE is configured to determine that the PC-relative load instruction can be serviced using the literal data available to the instruction processing portion of the execution pipeline circuit at a (Craske discloses, at ¶ [0066], determining whether the literal value is stored in the literal pool cache at a specified point.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Craske in view of US Publication No. 2015/0254078 by Desai et al. (hereinafter referred to as “Desai”). 
Regarding claims 5, 12, and 19, taking claim 5 as representative, Craske discloses the elements of claim 1, as discussed above. Craske also discloses:
wherein: the PE further comprises a literal pool buffer (Craske discloses, at ¶ [0042], a literal pool cache.); 
the PE is further configured to: …store the literal pool within the literal pool buffer (Craske discloses, at ¶ [0054], storing a literal value in the literal pool cache.); 
the PE is configured to: determine that the PC-relative load instruction can be serviced using the literal data available to the instruction processing portion of the execution pipeline circuit by being configured to determine that the literal data corresponding to the PC-relative load instruction is stored in the literal pool buffer (Craske discloses, at ¶ [0066], determining that the literal data is available in the literal pool cache.); and 
retrieve the literal data within the instruction processing portion of the execution pipeline circuit by being configured to retrieve the literal data from the literal pool buffer (Craske discloses, at ¶ [0066], reading the literal value from the literal pool cache.).
Craske does not explicitly disclose detecting, by the literal data access logic circuit, a literal pool within the instruction stream.
However, in the same field of endeavor (e.g., memory access) Desai discloses:
a literal pool within the instruction stream (Desai discloses, at ¶ [0033], placing literal pools in an instruction stream.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Craske’s literal pool caching to include Desai’s disclosure of literal pools in the instruction stream because the literal pools must be stored somewhere, there are a finite number of possible places the literal pools could be stored, and one of ordinary skill in the art could have 

Regarding claims 6, 13, and 20, taking claim 6 as representative, Craske, as modified, discloses the elements of claim 5, as discussed above. Craske does not explicitly disclose wherein the PE is configured to: detect the literal pool within the instruction stream by being configured to detect an unconditional PC-relative branch instruction in the instruction stream; and store the literal pool within the literal pool buffer by being configured to store data between the unconditional PC-relative branch instruction and a target instruction as the literal pool within the literal pool buffer.
However, in the same field of endeavor (e.g., memory access) Desai discloses:
storing the literal pool within the instruction stream after an unconditional branch instruction in the instruction stream (Desai discloses, at ¶ [0033], storing the literal pool after an unconditional branch, which discloses PC-relative branches, such that encountering the unconditional branch signals the literal pools follow.); and 
store the literal pool within the literal pool buffer by being configured to store data between the unconditional PC-relative branch instruction and a target instruction as the literal pool within the literal pool buffer (Desai discloses, at ¶ [0033], storing the literal pool after an unconditional branch, which discloses, in the case of a forward branch, as opposed to a return or backwards branch, storing between the branch and a target instruction.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Craske’s literal pool caching to include Desai’s disclosure of literal pools between an unconditional branch and its target instruction because the literal pools must be stored somewhere, there are a finite number of possible places the literal pools could be stored without negatively impacting processor operation, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success. Therefore, this modification merely 

Allowable Subject Matter
Claims 7, 14, and 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The prior art of record, alone or in combination, fails to teach or render obvious the limitations in each of the claims when considered in combination with the other limitations in those claims. In particular, the prior art fails to teach or render obvious: “the PE is further configured to: responsive to detecting the unconditional PC-relative branch instruction in the instruction stream, store data related to a size and an address of the literal pool in a branch target buffer entry of the plurality of branch target buffer entries corresponding to the unconditional PC-relative branch instruction; subsequently fetch the literal pool based on the data related to the size and the address of the literal pool stored in the branch target buffer entry of the plurality of branch target buffer entries corresponding to the unconditional PC-relative branch instruction; and store the literal pool in the literal pool buffer.” 
Craske does disclose a branch target address cache (BTAC) that teaches the claimed branch target buffer. However, Craske does not disclose storing and using the size of the literal pool in the manner claimed. Nor would it have been obvious to modify Craske to do so without resorting to impermissible hindsight. Accordingly, claims 7, 14, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
On page 12 of the response filed November 22, 20021 (“response”), the Applicant argues, “given the description in the Application as filed, one of skill in the art would consider the description of "executing the PC- relative load instruction using the literal data as an immediate value," as recited in the claims, to be sufficient to demonstrate possession of the claimed invention. In particular, one of skill in the art would understand that one inventive aspect of independent claim 1 is the "literal access logic circuit" 
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Based on the amendments and Applicant’s remarks, using the literal data as an immediate value to be loaded is interpreted as not requiring the literal data to be included in the encoding of an instruction that is loading the literal data. Instead, the claim is met by using the literal data as an immediate value that is to be loaded, i.e., a constant that is stored at the target of the PC-relative load instruction. Accordingly, the rejection is withdrawn.

On page 14 of the response the Applicant argues, “that the "program counter relative load instruction that utilizes an immediate value" that is referenced in paragraph 0061 of Craske "specifies storage of an address corresponding to the value of the program counter plus the immediate value ... into the register." Thus, the "program counter relative load instruction" described by Craske does not use the "immediate value" as the actual data to be loaded, but rather uses the "immediate value" to calculate the memory address from which literal data is retrieved for storage in a register. Applicant notes that the operation of the "program counter relative load instruction" of Craske is similar to the prior art approach for accessing a literal pool using an offset, as described in, e.g., paragraph 0005 of the Application as filed. Such prior art approaches are distinct from embodiments according to amended claim 1, in which the literal data is used as an immediate value to be loaded. Applicant thus respectfully submits that the prior art elements disclosed by Craske do not disclose or suggest using retrieved literal data as "an immediate value to be loaded" by a PC-relative load instruction as recited by claim 1, and, absent the use of hindsight, it would not be obvious to do so to one of skill in the art.”
Though fully considered, the Examiner respectfully disagrees. As noted at ¶ [0061] of Craske, a value of the data stored at the address PC+12 is loaded into a register R1. This value is an immediate value to be loaded by a PC relative load instruction. When using a literal pool cache, the PC relative load instruction instead uses the literal value stored in the literal pool cache as the immediate value to be loaded. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183